DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on May 12, 2022 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
Specification
The amendment filed 05/12/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 4 positively recites the limitations in lines 1-2 “the compressive force is one of a plurality of compressive forces”  is not supported in the original disclosure. The original drawing does not show any arrows representing the multiple compressive forces and the specification only support “the compressive force” in paragraph [0049]-[0051].
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 1-5 and 8-19 are objected to because of the following informalities: 
Claim 1 recited in line 1, the limitation “Method of processing” is suggested to be replaced with “A method of processing”.
Claims 2-5 , 8-17 recited in line 1, the limitation “Method of processing” is suggested to be replaced with “The method of processing”.
Claim 18 recited in line 1, the limitation “Veneer having” is suggested to be replaced with “A veneer having”.
Claim 19 recited in line 1, the limitation “Interior trim” is suggested to be replaced with “An interior trim”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 4 positively recites the limitations in lines 1-2 “the compressive force is one of a plurality of compressive forces”  is not supported in the original disclosure. The original drawing does not show any arrows representing the forces and the specification only support “the compressive force” in paragraph [0049]-[0051].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recited in line 1, the limitation “one of a plurality of compressive forces” is indefinite, it is unclear what structure that is generating the plurality of compressive forces. For the purpose of examination, examiner will interpreted the projections to generate the plurality of compressive forces.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa US. Patent (4,747,899) hereinafter Hasegawa in view of Etzold US. Patent (4,139,407) hereinafter Etzold.
Regarding claim 1,
Hasegawa discloses a method of processing a veneer (see fig. 1-17) having 
two parallel opposed faces (faces marked as element 30) and comprising 
at least one lignocellulosic layer made of lignocellulosic fibers having a grain extending along the opposed faces (faces marked as element 30) of the veneer (1,30, fig.1-2 and as recited in Col.5 lines 13-30 and based on this recitation, element 1 and 30 are considered to be the veneer as one piece hereinafter 1), the method comprising 
applying a compressive force (forces generated by plates elements 4-5 see fig.1-2) to the veneer (1) along at least one direction extending along the opposed faces (faces marked as element 30) of the veneer (1) so as to mechanically compress the lignocellulosic fibers (see fig.1-2)
wherein said at least one direction includes a direction along the grain (the fiber extension is considered to be same as the grain pattern extension since wood grain is defined to be a longitudinal arrangement of wood fibers) so as to compress the fibers in the direction along the grain (col.5 lines 13-30 recited the fibers of element 1 and 30 arranged horizontally perpendicular and col.5 lines 65-68 and col.6 lines 1-13 recited the rod element 7 presses element 1 and 30 against the stopper element 9 therefore element 1 or element 30 of the veneer (1,30) as a compression of the fibers in the direction along the grain).
wherein the compressive force (forces generated by plates elements 4-5 see fig.1-2) is applied to the veneer by applying at least one projection (4) against one of the faces of the veneer and moving (vertical movement) the at least one projection (4) along said one of the faces of the veneer (1 see fig.2)
Hasegawa does not disclose wherein the at least one projection is provided on an external surface of at least one compression roller, the veneer being moved in a moving direction relative to the at least one compression roller and the at least one compression roller being rotated to move each projection of said compression roller in contact with the veneer opposite to the moving direction of the veneer.
Hasegawa and Etzold disclose both art in the same field of endeavor (i.e. woodworking).
Etzold, in a similar art, teaches a method of processing a veneer with a compressive force (the panel is being flattened by compression, see col.3 lines 33-42) with an at least one projection (27-29) to be provided on the external surface (33) of at least one compression roller (22), the veneer (20) being moved in a moving direction (21) relative to the at least one compression roller (22) and the at least one compression roller (22) being rotated to move the projections (27-29) in contact with the veneer (20) opposite to the moving direction of the veneer (see arrow in fig.2, projections moving opposite direction of the veneer or arrow element 21). 

    PNG
    media_image1.png
    408
    532
    media_image1.png
    Greyscale

Etzold teaches the compressive roller with the compressive force to be applied to the veneer by applying at least one projection to be able to achieve optimum results (Col.2 lines 37-38). 
Since both references disclose the same function of compressing veneer, it would have been obvious to the skilled artisan before the effective filing date to add to the apparatus of Hasegawa the compressive rollers as taught by Etzold, as it would be beneficiary to Hasegawa, to achieve optimum results.
Regarding claim 2,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 1,
Hasegawa discloses wherein said at least one direction includes a direction perpendicular to the grain (see fig.1-2) and/or a direction oblique with respect to the grain (fig.1 and 2 showed forces acting in the vertical and horizontal therefore there is a third force acting obliquely called the resultant force, well known in the mechanical field).
Regarding claim 3,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 1,
Hasegawa discloses adjusting the temperature of the veneer during the step of applying the compressive force (see Col.4 lines 65-67).
Regarding claim 4,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 1,
Hasegawa in view of Etzold discloses wherein the compressive force (Etzold, the panel is being flattened by compression, see col.3 lines 33-42) is one of a plurality of compressive forces (Etzold, each element 27- 29 exerted a compressive force, also another compressive force exerted on the stop element 9 of Hasegawa) applied to the veneer by applying one edge (Hasegawa, see fig.2) of the veneer (Hasegawa, 1) against a stop (Hasegawa, 9) and biasing an opposed edge of the veneer towards the stop (Hasegawa, see fig.1-2 and as recited in col.5 lines 13-30, lines 65-68 and col.6 lines 1-13).
Regarding claim 5,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 1,
Hasegawa in view of Etzold discloses wherein the method includes passing the veneer (Etzold, 20) in a nip between two rollers (Etzold, 22,23), including the at least one compression roller (see fig.2).
Regarding claim 8,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 1,
Hasegawa as modified by Etzold, discloses use of a counter- pressure roller (Etzold, 23) defining a nip (space occupied by element 20 between the rollers see fig.2) with the at least one compression roller (Etzold, 22), the veneer (Etzold, 20) being moved through the nip in contact with the at least one projections (Etzold, 27-29).
Regarding claim 9,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 8, 
Hasegawa as modified by Etzold, discloses wherein the counter-pressure roller (Etzold, 23) comprises a compressible external sleeve (Etzold, 26).
Regarding claim 10,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 9, 
Hasegawa as modified by Etzold, discloses wherein the at least one projection includes projections (Etzold, marked as 27-29) are provided as splines alternating with grooves (33) along the circumference of the compression roller (Etzold, 22).
Regarding claim 11,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 10, 
Hasegawa as modified by Etzold, discloses wherein the splines (Etzold, marked as 27-29) comprises axial splines (Etzold, see fig.4 shown element 51 to be the footprint of the spline therefore is extended parallel to axis of the roller).
Regarding claim 12,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 1,
Hasegawa discloses wherein the veneer comprises a backing layer (30 on the bottom see fig 1-2).
Regarding claim 13,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 12,
Hasegawa discloses wherein the backing layer (30) includes at least one of: a woven fabric, a non-woven fabric, a paper sheet, a cardboard sheet, or a plastic sheet (see Col.7 lines 6-9).
Regarding claim 14,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 1,
Hasegawa discloses wherein the veneer comprises a protective coating (Col.8 lines 4-22, adhesive for water content).
Regarding claim 15,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 1,
Hasegawa discloses applying an extension force on the veneer to extend the lignocellulosic fibers longitudinally (plates elements 4-5 and see Col.7 lines 41-47).
Regarding claim 16,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 1,
Hasegawa discloses forming the veneer from an initially flat shape to a 3D shape (see fig.15, shows multiple flat shaped veneer combined to 3D shape).
Regarding claim 17,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 1,
Hasegawa discloses wherein the veneer is substantially flat at the end of the step of applying the compressive force to the veneer (see Col.9 lines 26-37).
Regarding claim 18,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 1,
Hasegawa discloses a veneer (1) having said opposed faces (faces of element 30) and comprising said at least one lignocellulosic layer made of lignocellulosic fibers extending along the opposed faces (faces of element 30), wherein the lignocellulosic fibers have been subjected to a longitudinal mechanical compression (see fig.1-2 and as recited in col.5 lines 13-30, lines 65-68 and col.6 lines 1-13).
Examiner notes, veneer-based material are composed of lignocellulosic fibers. See NPL- Gilbert Richard D. 1994 (Page 118).
Regarding claim 19,
The prior art Hasegawa as modified by Etzold, discloses all limitations in claim 10,
Hasegawa discloses an interior trim part comprising the veneer (1) 
Response to Arguments
In response to Applicant’s arguments in the remarks dated 05/12/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn however a new matter rejection is given based on the newly proposed amendment.
With regards to Applicant's arguments about the 35 U.S.C. 102 and 103 rejection in page 1-3, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect to claim 1, Applicant stated that the reference Etzold does not teach the limitations of previous claims 6 and 7 “applying at least one projection against one of the faces of the veneer and moving the at least one projection along said one of the faces of the veneer, as recited in previous claim 6, or wherein the at least one projection is provided on an external surface of at least one compression roller, the veneer being moved in a moving direction relative to the at least one compression roller and the at least one compression roller being rotated to move each projection of said compression roller in contact with the veneer opposite to the moving direction of the veneer”,
Applicant also stated that the compressive force of reference Etzold is applied normal to the surface of the panel and not in a direction along the grain so as to compress the fibers in the direction along the grain,
Applicant mentioned that the one thing the Examiner and the Applicant have agreed on is that the central veneer (1) of Hasegawa has a grain running perpendicular to the page while the upper and lower sheets (30) have a grain running horizontal and perpendicular to the grain of the central veneer (1).
 And even if the Etzold process was applied to the layered structure of Hasegawa, there would be no compressive force in a direction along the grain so as to compress the fibers in the direction along the grain as required in amended claim 1
Hasegawa, which discloses a static process in which compressive forces are applied to a portion of the layered panels (1, 30) while those panels are between horizontal plates . Etzold is a dynamic process in which the layered structure (20) is continuously advanced in a horizontal direction (21) without in-plane compression of any of the layers.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Hasegawa is drawn to a method of processing veneer and discloses a veneer with multiple layers and the layers are horizontally perpendicular to each other with two layers on opposite faces of a middle layer, with fiber and grain. Multiple compressive forces (i.e. vertical and horizontal) applied along and perpendicular to the grains. The reference does not discloses compressive rollers and to cure this deficiency, Examiner relied on reference Etzold which is also drawn to a method of processing veneer and teaches the compressive rollers as claimed. Reference Etzold teaches the limitations not disclose by the primary and for clarity purposes a figure is incorporated in claim 1 to provide a better understanding of the interpretation of the reference to the claim. The primary reference Hasegawa discloses the application of the compressive force along the grain.
For clarity Examiner and the Applicant have agreed on is that the central veneer of Hasegawa has the upper and lower sheets (30) have a grain running perpendicular to the grain of the central veneer in a horizontally plane.no static or dynamic process is recited in the claims.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 4, 2022 

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725